Execution

AMENDMENT NO. 1 TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 (the “Amendment”) to Executive Employment Agreement dated
January 28, 2011 (the “Agreement”) is entered into on June 14, 2012, and is
between Polymer Group, Inc. (the “Company”) and Michael Hale (“Executive”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 

  1. Delete Section 1.1(a) of the Agreement and replace it with the following:

1.1 Term and Position.

a. PGI agrees to continue to employ Executive and Executive agrees to continue
to be employed by PGI as Senior Vice President, Global Supply Chain of PGI.
Executive shall have the normal duties, responsibilities, functions and
authority of such position and shall devote full working time to the successful
conduct of the business of PGI. Executive will report directly to the Chief
Executive Officer of PGI and Executive’s specific duties shall be determined by
the Chief Executive Officer and the Board of Directors of PGI (the “Board”).

 

  2. Delete Sections 1.2(a) and 1.2(b) of the Agreement and replace them with
the following:

1.2 Compensation.

a. Base Compensation. For all services rendered by Executive during the Term,
Executive shall receive base compensation at a rate of $275,002 per annum (“Base
Compensation”), payable in accordance with PGI’s then existing payroll
practices, less such deductions as are authorized or required by law.
Executive’s Base Compensation shall be subject to review annually by the Board.

b. Bonus. Executive shall be entitled to receive an annual bonus pursuant to a
short-term cash incentive bonus plan (a “Bonus Plan”) to the extent such a plan
is implemented for any given year during the Term, on terms no less favorable
than the terms under which other members of senior management participate (any
such bonus, the “Annual Bonus”). During each fiscal year, Executive’s target
Annual Bonus under any such Bonus Plan will be, and shall not exceed, 40% of
Base Compensation, and the maximum Annual Bonus payable to Executive will be 80%
of Base Compensation. The amount of the Annual Bonus, if any, shall be based on
annual performance goals to be established by the Board in consultation with the
Chief Executive Officer. PGI is under no obligation to establish a Bonus Plan
for any given year, and no Annual Bonus shall be payable in respect of any
fiscal year in which Executive’s employment is terminated, except to the extent
expressly provided in Article II.

 

  3. Insert the following as Section 1.5 of the Agreement:



--------------------------------------------------------------------------------

1.5 Transition Compensation. As a result of Executive’s transition of
responsibilities from the office of Chief Operating Officer to the office of
Senior Vice President, Global Supply Chain, Executive shall receive the
following transition compensation during the Transition Support Period (defined
herein).

a. Transition Support Period. The transition support period begins on May 1,
2012 and ends on December 31, 2013 (the “Transition Support Period”).

b. Transition Support Compensation. In addition to Executive’s Base
Compensation, Executive shall receive a monthly payment of $13,050 each month
during the Transition Support Period (the “Transition Support Compensation”),
payable in accordance with PGI’s then existing payroll practices, less such
deduction as are authorized or required by law.

c. Transition Support Bonus. In addition to Executive’s eligibility for an
Annual Bonus under the Bonus Plan, Executive shall be eligible to receive an
annual transition support bonus equal to the sum of (i) a target of 15% up to a
maximum of 30% of Base Compensation and (ii) a target of 55% up to a maximum of
110% of Transition Support Compensation, for each fiscal year or portion thereof
during the Transition Support Period (the “Transition Support Bonus”). The
amount of the Transition Support Bonus for each fiscal year, if any, shall be
based on performance goals to be established by the Board in consultation with
the Chief Executive Officer and shall be payable at the same time as any
payments are made to other members of senior management under the Bonus Plan.

 

  4. Delete Section 2.1(b) of the Agreement and replace it with the following:

b. Involuntary Termination. Involuntary termination at PGI’s option may occur
for any reason whatsoever, including termination without Cause, in the sole
discretion of the Board (“Involuntary Termination”).

(1) Upon an Involuntary Termination during the Transition Support Period,
Executive shall be entitled to receive from PGI, in lieu of severance payments
under any other plan or program of PGI, (i) an amount equal to 1.5 times the sum
of (A) Executive’s Base Compensation plus Transition Support Compensation and
(B) target Annual Bonus plus Transition Support Bonus, each as in effect
immediately prior to the date of Executive’s termination (the “Severance
Amount”); (ii) the Annual Bonus and Transition Support Bonus for the fiscal year
in which the termination date occurred, determined by the Committee as though
Executive had continued to be employed through the end of the fiscal year in
which the termination date occurred, multiplied by a fraction equal to the
number of days of employment completed by Executive during the fiscal year in
which the termination date occurred divided by 365 (the “Pro Rata Bonus”);
(iii) any Annual Bonus and Transition Support Bonus for a completed fiscal year
of PGI that has been earned but not yet been paid to Executive (the “Prior Year
Earned Bonus”), in each case if and only if Executive has executed and delivered
to PGI the General Release substantially in form and substance as set



--------------------------------------------------------------------------------

forth in Exhibit A attached hereto no later than the 45th day following the
termination date and only so long as Executive has not breached the provisions
of Article 3 or Section 4.1 hereof and does not apply for unemployment
compensation chargeable to PGI during the period from the date of termination
through the date that is 18 months following the date of termination (the
“Severance Period”). The Severance Amount payable pursuant to this
Section 2.1(b)(1) and the Prior Year Earned Bonus shall be paid in eighteen
equal monthly installments, beginning on the 53rd day following the termination
date, and the second installment on the 60th day following the termination date
and each other installment payable each month thereafter during the Severance
Period. The Pro Rata Bonus shall be payable at such time any annual bonuses in
respect of the fiscal year in which the termination date occurs are paid to
senior executives of PGI. The amounts payable pursuant to this Section 2.1(b)(1)
shall not be reduced by the amount of any compensation Executive receives with
respect to any other employment during the Severance Period.

(2) Upon an Involuntary Termination after the Transition Support Period and on
or before January 31, 2014, Executive shall be entitled to receive from PGI, in
lieu of severance payments under any other plan or program of PGI, (i) an amount
equal to the sum of (A) Executive’s Base Compensation plus Transition Support
Compensation and (B) target Annual Bonus plus Transition Support Bonus, each as
in effect immediately prior to the date of Executive’s termination (the
“Severance Amount”); (ii) any Annual Bonus and Transition Support Bonus for a
completed fiscal year of PGI that has been earned but not yet been paid to
Executive (the “Prior Year Earned Bonus”), in each case if and only if Executive
has executed and delivered to PGI the General Release substantially in form and
substance as set forth in Exhibit A attached hereto no later than the 45th day
following the termination date and only so long as Executive has not breached
the provisions of Article 3 or Section 4.1 hereof and does not apply for
unemployment compensation chargeable to PGI during the period from the date of
termination through the date that is 12 months following the date of termination
(the “Severance Period”). The Severance Amount payable pursuant to this
Section 2.1(b)(2) shall be paid in twelve equal monthly installments, beginning
on the 53rd day following the termination date, and the second installment on
the 60th day following the termination date and each other installment payable
each month thereafter during the Severance Period. The Prior Year Earned Bonus
shall be paid at the same time as payments are made to other members of senior
management under the Bonus Plan, but not earlier than the 53rd day following the
termination date. The amounts payable pursuant to this Section 2.1(b)(2) shall
not be reduced by the amount of any compensation Executive receives with respect
to any other employment during the Severance Period.

(3) Upon an Involuntary Termination on or after February 1, 2014 and before the
Term expires, Executive shall be entitled to receive from PGI, in lieu of
severance payments under any other plan or program of PGI, (i) an amount equal
to the sum of (A) Executive’s Base Compensation and (B) target Annual Bonus,
each as in effect immediately prior to the date of Executive’s termination (the
“Severance Amount”); and (ii) any Annual Bonus and Transition Support Bonus for
a completed fiscal year of PGI that has been earned but not yet been paid to
Executive (the “Prior Year



--------------------------------------------------------------------------------

Earned Bonus”), in each case if and only if Executive has executed and delivered
to PGI the General Release substantially in form and substance as set forth in
Exhibit A attached hereto no later than the 45th day following the termination
date and only so long as Executive has not breached the provisions of Article 3
or Section 4.1 hereof and does not apply for unemployment compensation
chargeable to PGI during the period from the date of termination through the
date that is 12 months following the date of termination (the “Severance
Period”). The Severance Amount payable pursuant to this Section 2.1(b)(3) and
the Prior Year Earned Bonus shall be paid in twelve equal monthly installments,
beginning on the 53rd day following the termination date, and the second
installment on the 60th day following the termination date and each other
installment payable each month thereafter during the Severance Period. The
amounts payable pursuant to this Section 2.1(b)(3) shall not be reduced by the
amount of any compensation Executive receives with respect to any other
employment during the Severance Period.

Upon any Involuntary Termination and continuing through the last day of the
applicable Severance Period, PGI shall, at its expense, continue on behalf of
the Executive and Executive’s dependants and beneficiaries, the medical, dental
and hospitalization benefits provided to the Executive immediately prior to the
date of termination. The coverage and benefits (including deductibles and costs)
provided in this Section 2.1(b) shall be no less favorable to the Executive and
Executive’s dependants and beneficiaries, than the coverage and benefits
provided to other salaried employees under PGI’s benefit plans, as such plans
may be amended from time to time. PGI’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
PGI may reduce the coverage of any benefits it is required to provide the
Executive hereunder so long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Executive than the coverages
and benefits required to be provided hereunder. This Section 2.1(b) shall not be
interpreted so as to limit any benefits to which the Executive, Executive’s
dependants or beneficiaries may otherwise be entitled under any of PGI’s
employee benefit plans, programs or practices following the termination of
employment of the Executive, including without limitation, any applicable
retiree life insurance benefits. Except as otherwise expressly provided herein,
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination or expiration of the Term shall cease upon such termination or
expiration, other than those expressly required under applicable law (such as
COBRA); provided, that for purposes of determining Executive’s rights under
COBRA, the date of the later to occur of (x) the date of the termination or
expiration of the Term or (y) the date of the final payment of any severance
payments made pursuant to Section 2.1(b) above, shall be deemed to be the
qualifying event for such purpose. PGI may offset any amounts Executive owes it
or its subsidiaries against any amounts it or its subsidiaries owes Executive
hereunder. Other than what is provided in this Section 2.1(b) Executive shall
not be entitled to any other salary, compensation or benefits as a result of an
Involuntary Termination.



--------------------------------------------------------------------------------

  5. Insert the following as Section 2.2(c) of the Agreement:

c. Transition Support. Notwithstanding Section 2.2(b), a voluntary termination
by Executive after the Transition Support Period and on or before January 31,
2014, shall be deemed an Involuntary Termination.

 

  6. Delete Section 4.11 of the Agreement and replace it with the following:

4.11 Acknowledgement and Waiver. The parties expressly acknowledge and agree
that neither the occurrence of the Acquisition nor any changes to Executive’s
title or duties in connection with PGI ceasing to be a public company nor any
changes resulting from a modification of this Agreement pursuant to Section 4.9,
shall constitute the basis for “Good Reason” under Section 2.2(a) of this
Agreement, the CiC Severance Agreement, or any other agreement or understanding
between Executive and PGI or any of its affiliates. Executive hereby irrevocably
relinquishes and waives any and all rights that the Executive would possess in
respect of any benefit, payment, or acceleration of benefit to which Executive
would otherwise be entitled if the occurrence of the Acquisition, or any change
to Executive’s title or duties in connection with PGI ceasing to be a public
company, or any changes resulting from a modification of this Agreement pursuant
to Section 4.9, were deemed to constitute “Good Reason” under Section 2.2(a) of
this Agreement or any other agreement or understanding between Executive, PGI,
or any of its affiliates.

 

  7. Except as modified by the foregoing, all other provisions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

POLYMER GROUP, INC.     By:  

 

   

 

      MICHAEL HALE

Name:   Veronica M. Hagen     Title:   President and CEO    